DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NASVYTIS (US 3433099 A).
	Regarding claim 1, NASVYTIS (see Figs. 1-5; Col. 2, Line 69 – Col. 5, Line 65) discloses an epicyclic traction drive transmission comprising: including a carrier including a central axis, a sun shaft rotationally mounted within the carrier, a plurality of planet rollers mounted on the carrier and arranged to rotate on respective angularly equidistant axles, and rotationally engage the sun shaft; an outer ring, rotationally mounted on an axis within the carrier; and at least one wedge roller associated with each planet roller and located in a wedging slot defined between the outer ring and the planet roller, the at least one wedge roller being free to translate movement relative to the carrier around about the central axis; wherein in use, tangential traction forces develop between each of the at least one wedge roller, 
Regarding claim 3, NASVYTIS (see Figs. 1-5; Col. 2, Line 69 – Col. 5, Line 65) discloses the resistance mechanism acts as a stop after a predetermined amount of movement into the wedging slot, and wherein the stop prohibits the at least one wedge roller from passing between the outer ring and the planet roller.
Regarding claim 4, NASVYTIS (see Figs. 1-5; Col. 2, Line 69 – Col. 5, Line 65) discloses the resistance mechanism applies a force that increases progressively in magnitude as the at least one wedge roller moves further into the wedging gap.
Regarding claim 5, NASVYTIS (see Figs. 1-5; Col. 2, Line 69 – Col. 5, Line 65) discloses the at least one wedge roller is mounted in bearings that freely rotate, and wherein the force from the resistance mechanism is directed to the non-rotating part of the bearings by the carrier.
Regarding claim 6, NASVYTIS (see Figs. 1-5; Col. 2, Line 69 – Col. 5, Line 65) discloses each of said plurality of planet rollers comprises two wedge rollers, the two wedge rollers being mounted in bearings, the bearings being structurally supported in a structure such that the two wedge rollers of each planet roller remain equally spaced with respect to the other around the central axis.
Regarding claim 9, NASVYTIS (see Figs. 1-5; Col. 2, Line 69 – Col. 5, Line 65) discloses the resistance mechanism is adapted to provide a pre-load force to ensure initial engagement of the at least one wedge roller in the wedging slot, and then after reaching a predetermined position acts to impede the movement of the at least one wedge roller into the wedging slot.
claim 10, NASVYTIS (see Figs. 1-5; Col. 2, Line 69 – Col. 5, Line 65) discloses the pre-load force is provided by a flexible leg such that after the predetermined position is reached, the resistance mechanism acts elastically to impede further movement of the at least one wedge roller into the wedging slot.
Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROOVERS (US 5545100 A).
Regarding claim 1, ROOVERS (see Figs. 1-8, Col. 1, line 3-Col. 11 line 28) discloses an epicyclic traction drive transmission comprising: including a carrier including a central axis, a sun shaft rotationally mounted within the carrier, a plurality of planet rollers mounted on the carrier and arranged to rotate on respective angularly equidistant axles, and rotationally engage the sun shaft; an outer ring, rotationally mounted on an axis within the carrier; and at least one wedge roller associated with each planet roller and located in a wedging slot defined between the outer ring and the planet roller, the at least one wedge roller being free to translate movement relative to the carrier around about the central axis; wherein in use, tangential traction forces develop between each of the at least one wedge roller, and-the outer ring, and the planet roller, the tangential traction forces being directed into the wedging slot; wherein in use, normal forces develop between each of the at least one the wedge roller, the outer ring, and the planet roller, thereby causing an outward deflection of the outer ring, and inward deflections of the wedge roller, the planet roller and the sun shaft; and wherein a resistance mechanism is provided so that the movement of the at least one wedge roller into the wedging slot is resisted by a force that is transferred to the carrier.
Regarding claim 2, ROOVERS (see Figs. 1-8, Col. 1, line 3-Col. 11 line 28) discloses the outer ring and the sun shaft are mounted in bearings so that they rotate about the central axis.
Regarding claim 7, ROOVERS (see Figs. 1-8, Col. 1, line 3-Col. 11 line 28) discloses the outer ring is mounted in bearings that allow the outer ring to rotate about the central axis, wherein while the sun 
Regarding claim 8, ROOVERS (see Figs. 1-8, Col. 1, line 3-Col. 11 line 28) discloses the sun shaft is mounted in bearings that allow the sun shaft to rotate on about the central axis, wherein while the outer ring is simultaneously free to rotate on about a separate axis located an equidistance from an outer surface of each planet roller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3254546 A
US 2974547 A
US 1117446 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659